As filed with the Securities and Exchange Registration No. 333-85618 Commission on April 15, 2010 Registration No. 811-07935 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 38 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [ X ] SEPARATE ACCOUNT NY-B (Exact Name of Registrant) RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) 1000 Woodbury Road, Suite 208 Woodbury, New York 11797 (800) 963-9539 (Address and Telephone Number of Depositors Principal Offices) John S. (Scott) Kreighbaum, Esq. ReliaStar Life Insurance Company of New York 1475 Dunwoody Drive, West Chester, PA 19380-1478 (610) 425-3404 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ X ] on April 30, 2010 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Deferred Combination Variable and Fixed Annuity Contracts PART A SUPPLEMENT Dated April 30, 2010 To The Prospectus Dated April 30, 2010 For ING Empire Traditions Issued By ReliaStar Life Insurance Company of New York Through Its Separate Account NY-B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. Notice of Portfolio Reorganizations Effective after the close of business on or about August 20, 2010 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING Opportunistic LargeCap Portfolio ING Growth and Income Portfolio ING Wells Fargo Small Cap Disciplined Portfolio ING Small Company Portfolio These reorganizations will be administered pursuant to reorganization agreements, which have been approved by the boards of trustees of the Disappearing Portfolios. The reorganizations will also be subject to shareholder approval. If shareholder approval is obtained, each reorganization is expected to take place on or about August 20, 2010, resulting in a shareholder of a given Disappearing Portfolio becoming a shareholder of the corresponding Surviving Portfolio. Each shareholder will thereafter hold shares of the Surviving Portfolio having equal aggregate value as shares of the Disappearing Portfolio, and the Disappearing Portfolios will no longer be available under the contract. Unless you provide us with alternative allocation instructions, all future allocations directed to a given Disappearing Portfolio will be automatically allocated to the corresponding Surviving Portfolio. You may give us alternative allocation instructions at any time by contacting our Customer Contact Center at 1-800-366-0066. As of the relevant effective date noted above, any references in the prospectus to the Disappearing Portfolios as being available under the contract are deleted. ReliaStar Life Insurance Company of New York Separate Account NY-B of ReliaStar Life Insurance Company of New York Deferred Combination Variable and Fixed Annuity Prospectus ING EMPIRE TRADITIONS VARIABLE ANNUITY April 30, 2010 This prospectus describes ING Empire Traditions Variable Annuity, a deferred combination variable and fixed annuity contract (the Contract) offered for sale by ReliaStar Life Insurance Company of New York (ReliaStar of NY, the Company, we or our) through Separate Account NY-B (the Separate Account). The Contract was available in connection with certain retirement plans that qualify for special federal income tax treatment (qualified Contracts) under the Internal Revenue Code of 1986, as amended (the Tax Code), as well as those that do not qualify for such treatment (non-qualified Contracts). As of March 15, 2010, we are no longer offering this Contract for sale to new purchasers. The Contract provides a means for you to allocate your premium payments and any associated premium credits, if applicable, in one or more subaccounts, each of which invest in a single investment portfolio. You may also allocate premium payments and any associated premium credits, if applicable, to our Fixed Interest Division with guaranteed interest periods. Your contract value will vary daily to reflect the investment performance of the investment portfolio(s) you select and any interest credited to your allocations in the Fixed Interest Division. Some guaranteed interest periods or subaccounts may not be available. The investment portfolios available under your Contract are listed on the back of this cover. You have a right to return a Contract within 10 days after you receive it for a refund of the adjusted contract value, less any premium credits, if applicable (which may be more or less than the premium payments you paid). Longer free look periods apply in certain situations. Replacing an existing annuity with the Contract may not be beneficial to you. Your existing annuity may be subject to fees or penalties on surrender, and the Contract may have new charges. This prospectus provides information that you should know before investing and should be kept for future reference. A Statement of Additional Information (SAI), dated April 30, 2010 , has been filed with the Securities and Exchange Commission (SEC). It is available without charge upon request. To obtain a copy of this document, write to our Customer Service Center at P.O. Box 9271, Des Moines, Iowa 50306-9271 or call (800) 366-0066, or access the SECs website ( http://www.sec.gov ). When looking for information regarding the contracts offered through the prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. The number is 333-85618. The table of contents of the SAI is on the last page of this prospectus and the SAI is made part of this prospectus by reference. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. The Contract has a premium credit option that is available for an additional charge. The expenses for a contract providing a premium credit, as this Contract does, may be higher than for contracts not providing a premium credit. Over time, and under certain circumstances, the amount of the premium credit may be more than offset by the additional fees and charges associated with the premium credit. See The Annuity Contract  Additional Credit to Premium for further information about the terms of the premium credit option. See Charges and Fees  Charges Deducted from the Subaccounts  Premium Credit Option Charge for further information about the additional fees and charges associated with the premium credit option. Allocations to a subaccount investing in a Trust or Fund (investment portfolio) is not a bank deposit and is not insured or guaranteed by any bank or by the Federal Deposit Insurance Corporation or any other government agency. We pay compensation to broker/dealers whose registered representatives sell the Contract. See Other Contract Provisions  Selling the Contract for further information about the amount of compensation we pay. ING Empire Traditions - The investment portfolios are listed on the next page. ING Empire Traditions - The investment portfolios currently available under your Contract are: ING Investors Trust ING Partners, Inc. ING American Funds Asset Allocation Portfolio ING Baron Small Cap Growth Portfolio (Service Class) ING American Funds Bond Portfolio ING Davis New York Venture Portfolio (Service Class) ING American Funds Growth Portfolio ING JPMorgan Mid Cap Value Portfolio (Service Class) ING American Funds Growth-Income Portfolio ING Templeton Foreign Equity Portfolio (Service Class) ING American Funds International Portfolio ING T. Rowe Price Growth Equity Portfolio (Service Class) ING American Funds World Allocation Portfolio (Class S) ING Van Kampen Comstock Portfolio (Service Class) ING Artio Foreign Portfolio (Class S) ING Van Kampen Equity and Income Portfolio (Service Class) ING BlackRock Inflation Protected Bond Portfolio (Class S) ING BlackRock Large Cap Growth Portfolio (Class S) ING Variable Funds ING DFA Global All Equity Portfolio (Class S) ING Growth and Income Portfolio (Class S) ING FMR SM Diversified Mid Cap Portfolio (Class S) ING Franklin Income Portfolio (Class S) ING Variable Portfolios, Inc. ING Franklin Mutual Shares Portfolio (Class S) ING BlackRock Science and Technology Opportunities ING Franklin Templeton Founding Strategy Portfolio (Class S) Portfolio (Class S) ING JPMorgan Small Cap Core Equity Portfolio (Class S) ING EURO STOXX 50 ® Index Portfolio (ADV Class) ING Liquid Assets Portfolio (Class S) ING FTSE 100 Index ® Portfolio (ADV Class) ING Marsico Growth Portfolio (Class S) ING Hang Seng Index Portfolio (Class S) ING MFS Total Return Portfolio (Class S) ING International Index Portfolio (Class S) ING MFS Utilities Portfolio (Class S) ING Japan TOPIX Index ® Portfolio (ADV Class) ING Morgan Stanley Global Franchise Portfolio (Class S) ING Russell Large Cap Growth Index Portfolio (Class S) ING Morgan Stanley Global Tactical Asset Allocation Portfolio ING Russell TM Large Cap Index Portfolio (Class S) (Class S) ING Russell Large Cap Value Index Portfolio (Class S) ING Oppenheimer Active Allocation Portfolio (Class S) ING Russell Mid Cap Growth Index Portfolio (Class S) ING PIMCO High Yield Portfolio ( Class S) ING Russell TM Mid Cap Index Portfolio (Class S) ING PIMCO Total Return Bond Portfolio (Class S) ING Russell TM Small Cap Index Portfolio (Class S) ING Pioneer Fund Portfolio (Class S) ING Small Company Portfolio (Class S) ING Pioneer Mid Cap Value Portfolio (Class S) ING U. S. Bond Index Portfolio (Class S) ING Retirement Conservative Portfolio (ADV Class) ING WisdomTree SM Global High-Yielding Equity Index ING Retirement Growth Portfolio (ADV Class) Portfolio (Class S) ING Retirement Moderate Growth Portfolio (ADV Class) ING Retirement Moderate Portfolio (ADV Class) ING Variable Products Trust ING Templeton Global Growth Portfolio (Class S) ING MidCap Opportunities Portfolio (Class S) ING T. Rowe Price Capital Appreciation Portfolio (Class S) ING T. Rowe Price Equity Income Portfolio (Class S) ING Intermediate Bond Portfolio (Class S) ING Van Kampen Growth and Income Portfolio (Class S) ING Wells Fargo Health Care Portfolio (Class S) BlackRock Variable Series Funds, Inc. ING Wells Fargo Omega Growth Portfolio (Class S) BlackRock Global Allocation V.I. Fund (Class III) ING Empire Traditions - ING Empire Traditions - These investment portfolios comprise the subaccounts open to new premiums and transfers. More information can be found in the appendices. See Appendix A for all subaccounts and valuation information. Appendix B highlights each portfolios investment objective and adviser (and any subadviser or consultant), as well as indicates recent portfolio changes. If you received a summary prospectus for any of the underlying investment portfolios available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the portfolio's summary prospectus. ING Empire Traditions - TABLE OF CONTENTS Page INDEX OF SPECIAL TERMS 1 FEES AND EXPENSES 2 CONDENSED FINANCIAL INFORMATION 6 RELIASTAR OF NY SEPARATE ACCOUNT NY-B 7 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK 7 THE TRUSTS AND FUNDS 9 CHARGES AND FEES 11 THE ANNUITY CONTRACT 18 LIVING BENEFIT RIDERS 26 WITHDRAWALS 59 TRANSFERS AMONG YOUR INVESTMENTS (EXCESSIVE TRADING POLICY) 62 DEATH BENEFIT CHOICES 66 THE INCOME PHASE 69 OTHER CONTRACT PROVISIONS 73 OTHER INFORMATION 77 FEDERAL TAX CONSIDERATIONS 78 STATEMENT OF ADDITIONAL INFORMATION 89 APPENDIX A  Condensed Financial Information A1 APPENDIX B  The Investment Portfolios B1 APPENDIX C  Fixed Interest Division C1 APPENDIX D  Surrender Charge for Excess Withdrawals Example D1 APPENDIX E  Examples of Minimum Guaranteed Income Benefit Calculation E1 APPENDIX F  ING LifePay Plus and ING Joint LifePay Plus Partial Withdrawal Amount Examples F1 APPENDIX G  Examples of Fixed Allocation Funds Automatic Rebalancing G1 APPENDIX H  ING LifePay and ING Joint LifePay H1 APPENDIX I  Minimum Guaranteed Withdrawal Benefit I1 ING Empire Traditions  ING Empire Traditions  INDEX OF SPECIAL TERMS The following special terms are used throughout this prospectus. Refer to the page(s) listed for an explanation of each term: Special Term Page Accumulation Unit 6 Annual Ratchet Enhanced Death Benefit 67 Annuitant 19 Cash Surrender Value 24 Contract Date 18 Contract Owner 18 Contract Value 24 Contract Year 18 Fixed Interest Allocation 25 Free Withdrawal Amount 12 GET Fund 9 Income Phase Payment Start Date 23 Net Investment Factor 6 Net Rate of Return 6 Restricted Funds 10 Standard Death Benefit 67 The following terms as used in this prospectus have the same or substituted meanings as the corresponding terms currently used in the Contract: Term Used in This Prospectus Corresponding Term Used in the Contract Accumulation Unit Value Index of Investment Experience Contract Owner Owner or Certificate Owner Contract Value Accumulation Value Fixed Interest Allocation or Division Fixed Allocation Free Look Period Right to Examine Period Guaranteed Interest Period Guarantee Period Income Phase Payment Start Date Annuity Commencement Date Net Investment Factor Experience Factor Regular Withdrawals Conventional Partial Withdrawals Subaccount(s) Division(s) Transfer Charge Excess Allocation Charge Withdrawals Partial Withdrawals ING Empire Traditions  1 FEES AND EXPENSES The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the contract. For more information about the fees and expenses, please see the Charges and Fees section later in the prospectus. The first table describes the fees and expenses that you will pay at the time that you buy the contract, surrender the contract, or transfer contract value between investment options. State premium taxes may also be deducted. Contract Owner Transaction Expenses Surrender Charge : Complete Years Elapsed 0 1 2 3 4 5 6 7+ Since Premium Payment Surrender Charge (as a percentage of 6% 6% 6% 6% 5% 4% 3% 0% Premium Payment) Transfer Charge $25 per transfer, if you make more than 12 transfers in a contract year, currently zero Overnight Charge 1 $20 1 You may choose to have this charge deducted from the amount of a withdrawal you would like sent to you by overnight delivery service. The next table describes the fees and expenses that you will pay periodically during the time that you own the contract, not including Trust or Fund fees and expenses. Annual Contract Administrative Charge $30 (We deduct this charge on each contract anniversary and on surrender. We waive this charge if the total of your premium payments is $50,000 or more or if your contract value at the end of a contract year is $50,000 or more.) Separate Account Annual Charges 1 Contract without any of the optional living benefit riders that may be available Option Option Option Package I 2 Package II Package III Mortality & Expense Risk Charge 1.10% 1.30% 1.45% Asset-Based Administrative Charge 0.15% 0.15% 0.15% Total 1.25% 1.45% 1.60% Premium Credit Option Charge 3 0.50% 0.50% 0.50% Total With Optional Premium Credit Charge 1.75% 1.95% 2.10% 1 As a percentage of average daily assets in each subaccount. These charges are deducted daily. 2 The option packages constitute different levels of death benefit coverage that are available with the Contract. Please see Death Benefit Choices for more information. ING Empire Traditions  2 3 When you elect the Premium Credit Option, we will add a credit to your Contract based on all premium payments received during your first contract year. There are circumstances under which all or part of a premium credit is subject to forfeiture in accordance with the following table: Contract Year of Percentage of Premium Credit Surrender or Forfeited (based on percentage of Withdrawal first year premium withdrawn) Years 1-2 100% Years 3-4 75% Years 5-6 50% Year 7 25% Years 8+ 0% Please see The Annuity Contract  Additional Credit to Premium for more information. The next tables show the charges for the optional riders that may be available with the Contract. You may add only one of the following living benefit riders to your Contract. For more information about which one may be right for you, please see Living Benefit Riders. For more information about the charges for the optional riders, please see Charges and Fees  Optional Rider Charges. Optional Living Benefit Rider Charges 1 Minimum Guaranteed Accumulation Benefit MGAB rider : Maximum Annual Charge Current Annual Charge (Charge Deducted Quarterly) 1.00% of the MGAB Charge Base 2 0.65% of the MGAB Charge Base 2 Minimum Guaranteed Income Benefit MGIB rider : Maximum Annual Charge Current Annual Charge 1.50% of the MGIB Benefit Base 3 0.75% of the MGIB Benefit Base 3 ING LifePay Plus Minimum Guaranteed Withdrawal Benefit rider : Maximum Annual Charge Current Annual Charge (Charge Deducted Quarterly) 2.00% of the ING LifePay Plus Base 4 0.70% of the ING LifePay Plus Base 4 ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit rider : Maximum Annual Charge Current Annual Charge (Charge Deducted Quarterly) 2.50% of the ING Joint LifePay Plus Base 5 0.90% of the ING Joint LifePay Plus Base 5 1 Optional rider charges are expressed as a percentage, rounded to the nearest hundredth of one percent. The basis for an optional rider charge may be a charge base, benefit base or contract value, as applicable. Optional rider charges are deducted from the contract value in your subaccount allocations. You may add only one optional rider to your Contract. 2 The MGAB Charge Base is calculated based on total premiums and any premium credits, if applicable, within a two-year period from the rider date. Please see Charges and Fees - Optional Rider Charges  Minimum Guaranteed Accumulation Benefit (MGAB) and Living Benefit Riders  Minimum Guaranteed Accumulation Benefit Rider (the MGAB rider) later in this prospectus for more information. ING Empire Traditions  3 3 The MGIB Benefit Base is equal to the greater of the MGIB Rollup Base and the MGIB Ratchet Base and is calculated based on eligible premiums and premium credits, if applicable. Please see Charges and Fees  Optional Rider Charges  Minimum Guaranteed Income Benefit (MGIB) and Living Benefit Riders  Minimum Guaranteed Income Benefit Rider (the MGIB rider) later in this prospectus for more information. 4 The ING LifePay Plus Base is calculated based on premium, excluding any premium credits, if this rider is elected at contract issue. The ING LifePay Plus Base is calculated based on contract value, excluding any premium credits applied during the preceding 36 months, if this rider is added after contract issue. The current annual charge is 0.60% if this rider was purchased before February 2, 2009. The current annual charge can change upon a reset after your first five contract years. But you will never pay more than new issues of this rider, subject to the maximum annual charge. Please see Charges and Fees  Optional Rider Charges  ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider Charge and Living Benefit Riders  ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider later in this prospectus. 5 The ING Joint LifePay Plus Base is calculated based on premium, excluding any premium credits, if this rider is elected at contract issue. The ING Joint LifePay Plus Base is calculated based on contract value, excluding any premium credits applied during the preceding 36 months, if this rider is added after contract issue. The current annual charge is 0.80% if this rider was purchased before February 2, 2009. The current annual charge can change upon a reset after your first five contract years. But you will never pay more than new issues of this rider, subject to the maximum annual charge. Please see Charges and Fees  Optional Rider Charges  ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) Rider Charge and Living Benefit Riders  ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) Rider later in the prospectus. The next two tables show the total annual charges you could pay based on the amounts you have invested in the subaccounts (unless otherwise indicated), for the Contract and each death benefit and the most expensive combination of riders possible. Maximum and current charges are shown, but not the Annual Contract Administrative Charge. Also, these tables do not show the Trust or Fund Expenses. Please note that the bases for some charges may differ somewhat. For example, the charge for the ING Joint LifePay Plus rider is based on the ING Joint LifePay Plus Base, which can be higher than contract value, leading to higher charges than would be the case if it were based on contract value. Nevertheless, for purposes of these tables, we have assumed that the value of the amounts invested in the subaccounts and the ING Joint LifePay Plus Base are both the same as the contract value. The charge for the Premium Credit Option lasts for your first seven contract years following the credit. Separate Account Annual Charge Tables MAXIMUM CHARGES Option Option Option Package I Package II Package III Mortality & Expense Risk Charge 1.10% 1.30% 1.45% Asset-Based Administrative Charge 0.15% 0.15% 0.15% Premium Credit Option Charge 0.50% 0.50% 0.50% Maximum ING Joint LifePay MGWB Rider Charge (as percentage of the ING Joint LifePay Plus Base) 2.50% 2.50% 2.50% Total 4.25% 4.45% 4.60% CURRENT CHARGES Option Option Option Package I Package II Package III Mortality & Expense Risk Charge 1.10% 1.30% 1.45% Asset-Based Administrative Charge 0.15% 0.15% 0.15% Premium Credit Option Charge 0.50% 0.50% 0.50% Current ING Joint LifePay MGWB Rider Charge (as percentage of the ING Joint LifePay Plus Base) 0.90% 0.90% 0.90% Total 2.65% 2.85% 3.00%
